Citation Nr: 1748807	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  15-02 223	)	DATE
	)	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether vacatur of an April 2017 decision of the Board of Veterans' Appeals which denied reopening a claim for service connection for diabetes mellitus, type II, is warranted.

2.  Whether vacatur of an April 2017 decision of the Board of Veterans' Appeals which remanded the issue of entitlement to service connection for a right leg condition, as secondary to service-connected residuals, post lumbosacral strain, is warranted.

3.  Whether vacatur of an April 2017 decision of the Board of Veterans' Appeals which remanded the issue of entitlement to service connection for a left leg condition, as secondary to service-connected residuals, post lumbosacral strain, is warranted.

4.  Whether new and material evidence has been received to reopen a claim for diabetes mellitus, type II, and if so, whether service connection is warranted.

5.  Entitlement to service connection for a right leg condition, as secondary to service-connected residuals, post lumbosacral strain.

5.  Entitlement to service connection for a left leg condition, as secondary to service-connected residuals, post lumbosacral strain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

He died in February 2013; the Appellant in this case is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2002 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction now lies with the Philadelphia, Pennsylvania RO.  

The August 2002 rating decision denied service connection for right and left leg conditions, secondary to the Veteran's service-connected back disability; service connection for kidney insufficiency, high blood pressure, and gout; an increased disability rating in excess of 40 percent for myositis, lumbar with sacroiliac strain; and a temporary total disability evaluation because of treatment for a service-connected condition requiring convalescence.  The Veteran filed a notice of disagreement with this denial in October 2002.  No statement of the case was issued in response to this notice of disagreement.  

Under the provisions of 38 U.S.C.A. § 7105(a), "[a]ppellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  As a valid and timely notice of disagreement was submitted in October 2002, and since the RO never issued a statement of the case, the August 2002 rating decision is not final.

As such, the Board disagrees with the September 2009 and February 2012 rating decisions' characterization of the right and left leg condition claims as new and material evidence claims, and finds that they are original claims which have been pending since first filed in April 2002.  

The Appellant was granted substitution by the RO in the August 2013 rating decision.  A substitute has the same rights regarding hearings, representation, appeals, and the submission of evidence as would have applied to the claimant had the claimant not died; however, a substitute may not add an issue to or expand the claim.  38 C.F.R. § 3.1010(f) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  In May 2016, the Veteran's representative filed a Motion for Reconsideration of the Board's April 2017 decision on the basis that the Board did not consider a June 2016 private physician correspondence.  

2.  Due process requires that the Board vacate the portion of the April 2017 decision which denied reopening the claim for service connection for diabetes mellitus, type II, and remanded the issues of entitlement to service connection for right and left leg conditions, as secondary to service-connected residuals, post lumbosacral strain.
	
3.  An unappealed August 2005 rating decision denied a claim for service connection for diabetes mellitus, type II.

4.  Following the August 2005 rating decision denying service connection for diabetes mellitus, type II, the Veteran did not submit any evidence until the September 2010 claim to reopen.

5.  New and material evidence has been received since the last final denial with regard to entitlement to service connection for diabetes mellitus, type II.

6.  The preponderance of the evidence indicates that the Veteran's diabetes mellitus, type II, was secondary to his service-connected residuals, post lumbosacral strain.

7.  The preponderance of the evidence indicates that the Veteran's right leg condition was caused by his service-connected residuals, post lumbosacral strain.

8.  The preponderance of the evidence indicates that the Veteran's left leg condition was caused by his service-connected residuals, post lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for vacating the portion of the April 2017 Board decision which denied reopening the claim for service connection for diabetes mellitus, type II, are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

2.  The criteria for vacating the portion of the April 2017 Board decision which remanded the issues of entitlement to service connection for right and left leg conditions, as secondary to service-connected residuals, post lumbosacral strain, are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

3.  The original August 2005 rating decision denying service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  Evidence received since the last final denial on the issue of service connection for diabetes mellitus, type II, is new and material to reopen the claim. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

6.  The criteria for service connection for a right leg condition, as secondary to service-connected residuals, post lumbosacral strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  The criteria for service connection for a left leg condition, as secondary to service-connected residuals, post lumbosacral strain, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).

An April 2017 Board decision, in pertinent part, denied reopening the Veteran's claim for service connection for diabetes mellitus, type II, and remanded the issues of entitlement to service connection for right and left leg conditions, as secondary to service-connected residuals, post lumbosacral strain.

In May 2017, the Veteran's representative filed a Motion for Reconsideration of the Board's decision on these issues on the basis that the Board did not consider June 2016 correspondence from private physician Dr. H.S.  The Board finds that the failure to consider the statement by Dr. H.S. constitutes a denial of the Veteran's due process.

Accordingly, the April 2017 Board decision which denied reopening the Veteran's claim for service connection for diabetes mellitus, type II, and remanded the issues of entitlement to service connection for right and left leg conditions, as secondary to service-connected residuals, post lumbosacral strain, must be vacated.  

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

The Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In his March 2005 claim, the Veteran asserted that his diabetes mellitus, type II, was caused by Agent Orange exposure during his service in Vietnam.  At the time of the August 2005 rating decision denying the claims, the evidence of record included, the Veteran's service treatment records and post-service VA treatment records.

In June 2005, the RO submitted a National Personnel Records Center (NPRC) request for information regarding the Veteran's service in Vietnam.  The August 2005 NPRC response stated that there was no evidence of any Republic of Vietnam service in the Veteran's record. 

Accordingly, the Veteran's claim for service connection for diabetes mellitus, type II, was denied in an August 2005 rating decision based on a finding that there was no confirmed evidence that the Veteran served in the Republic of Vietnam and was exposed to herbicides, including Agent Orange.  The Veteran did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

In September 2010, the Veteran submitted a request to reopen his claim of entitlement to service connection for diabetes mellitus, type II.  The RO denied reopening the claim in a July 2011 rating decision on the basis that no evidence had been received to show that the Veteran had served in-country in Vietnam or to support the Veteran's alleged Agent Orange exposure.

The Board finds that evidence has been received to reopen the Veteran's claim for service connection for diabetes mellitus, type II.  As noted above, for a claim to be reopened from a final, unappealed, decision, new and material evidence must be provided.  38 C.F.R. § 3.156(a).  Review of the record shows that the Appellant submitted evidence in June 2016 that indicates that the Veteran's diabetes mellitus, type II, was related to his service-connected residuals, post lumbosacral strain.  Specifically, Dr. H.S. asserted that the Veteran's extensive use of opioids to treat his service-connected back disability contributed materially and substantially to the development and aggravation of his diabetes mellitus, type II, later in life.  See June 2016 Dr. H.S. Correspondence.  This evidence is both new and material to the Veteran's claim for service connection for diabetes mellitus, type II.  

This evidence was not before the RO in August 2005 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim, and the United States Court of Appeals for Veterans Claims (Court) has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Accordingly, the Board finds that new and material evidence has been added to the record and the claim for service connection for diabetes mellitus, type II, must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Diabetes Mellitus, Type II

During his lifetime, the Veteran contended that service connection was warranted for diabetes mellitus, type II.

In June 2016, the Appellant submitted a letter from Dr. H.S. which establishes that the Veteran's diabetes mellitus, type II, was secondary to his service-connected back disability.  Specifically, Dr. H.S. stated that it was as least as likely as not that the Veteran's decades of opioid pain medications, which were taken for his back pain, contributed materially and substantially to the development and permanent aggravation of his diabetes later in life.  Furthermore, the physician stated medical research shows a correlation between pain medications and changes in weight management, taste regulation, and sugar intake.  

In light of the foregoing, the Board finds that the preponderance of the evidence of record indicates that the Veteran's diabetes mellitus, type II, was secondary to his service-connected residuals, post lumbosacral strain.

Right and Left Leg Conditions

The Veteran contended during his lifetime that he was entitled to service connection for right and left leg conditions, as secondary to his service-connected residuals, status post lumbosacral strain.  

Notably, June 2016 correspondence from Dr. H.S. establishes service connection is warranted for the Veteran's right and left leg conditions, as secondary to service-connected residuals, post lumbosacral strain.  Dr. H.S. opined that the Veteran's radiculopathy more likely than not began during military service as a direct result of his lumbosacral strain.  

In light of the foregoing, the Board finds that service connection for the Veteran's right and left leg conditions is warranted.  



ORDER

The Board's April 2017 decision, which denied reopening a claim for service connection for diabetes mellitus, type II, is vacated.

The Board's April 2017 decision, which remanded the issue of entitlement to service connection for a right leg condition, as secondary to service-connected residuals, post lumbosacral strain, is vacated.

The Board's April 2017 decision, which remanded the issue of entitlement to service connection for a left leg condition, as secondary to service-connected residuals, post lumbosacral strain, is vacated.

New and material evidence having been submitted, the claim for service connection for type II diabetes mellitus is reopened.

Entitlement to service connection for diabetes mellitus, type II, is granted. 

Entitlement to service connection for a right leg condition, as secondary to service-connected residuals, post lumbosacral strain, is granted.  

Entitlement to service connection for a left leg condition, as secondary to service-connected residuals, post lumbosacral strain, is granted.  



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


